Case 3:19-cv-03362-MCR-HTC Document 10 Filed 09/27/19 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA

 

 

Ward Dean
Plaintiff
us, Case No.: 3:19-ev-3362-MCR-HTC
United States of America
Defendant
AFFIDAVIT OF SERVICE

 

1, Ambiko Wallace, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons in a Civil Action and Complaint for Damages Cause by
Unauthorized IRS Tax Collection Activities in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 09/26/2019 at 1:27 PM, I served The Commissioner of Interna! Revenue, Civil Process Clerk with the Summons in a Civil
Action and Complaint for Damages Cause by Unauthorized IRS Tax Collection Activities at 1111 Constitution Avenue, NW,
Washington, DC 20224 by serving Joy Gerdy-Zogby, Senior Technician Reviewer, authorized to accept service.

Joy Gerdy-Zogby is described herein as:

Gender: Female Race/Skin: White Age: 50 Weight; 135 Height: 5'5" Hair; Black Glasses: Yes

1 declare under penalty of perjury that this information is true and correct.

 

aloall4

Executed On [l; [al

 

 

Client Ref Number: WA
: Job #: 1568250

 

 
Case 3:19-cv-03362-MCR-HTC Document 10 Filed 09/27/19 Page 2 of 2

40 440 (Rov. 06/12) Surninons {ita Civil Action

 

WARD DEAN

 

Platritigés).
Ve

| Civil Action No,- 9:49:0¥-3362:MCR-HTC
UNITED. STATES.OF AMERICA

 

Date)

SUMMONS.IN'A CIVIL ACTION

 
 

To:-(Dafendant's name. ad ae The. Commissidnerot Internal Revenue

pes tare n panes ERNIE seetetess se ponbagolet Fade, 0504 ~ Senge ORRIN RETR pee ARSE MAES CERNE MENTS Taping ued TRB Alea negt a DERE TIE Bt!

If you-fail'to respond, Judgment. by. default will he entered against you for the relief demanded in: the ecomplaint,

You also must-file your answer-or motion with. the:court,

CLERK OF. COURT —

Date: 08/29/2018

 

" “Sona of Clark bon Ditty OR ~~
